Exhibit PartI FINANCIAL INFORMATION Item 1. Financial Statements ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Financial Condition (in thousands) September 30, 2009 December31, 2008 (unaudited) ASSETS Cash and cash equivalents $ 570,987 $ 552,577 Cash and securities segregated, at market (cost: $1,273,963 and $2,568,339) 1,274,266 2,572,569 Receivables, net: Brokers and dealers 282,461 251,644 Brokerage clients 585,619 398,979 Fees 334,244 377,167 Investments: Deferred compensation related 497,253 305,809 Other 307,783 272,034 Furniture, equipment and leasehold improvements, net 367,415 365,804 Goodwill, net 2,893,029 2,893,029 Intangible assets, net 229,676 243,493 Deferred sales commissions, net 97,027 113,541 Other assets 173,259 156,813 Total assets $ 7,613,019 $ 8,503,459 LIABILITIES AND CAPITAL Liabilities: Payables: Brokers and dealers $ 299,982 $ 110,655 Brokerage clients 1,617,861 2,755,104 AllianceBernstein mutual funds 88,805 195,617 Accounts payable and accrued expenses 279,959 310,392 Accrued compensation and benefits 580,562 360,086 Debt 52,000 284,779 Total liabilities 2,919,169 4,016,633 Commitments and contingencies (See Note 7) Capital: General Partner 46,443 45,010 Limited partners: 266,146,832 and 263,717,610 units issued and outstanding 4,626,568 4,485,564 Capital contributions receivable from General Partner (21,468 ) (23,168 ) Deferred compensation expense (108,593 ) (117,600 ) Accumulated other comprehensive loss (26,164 ) (72,147 ) Partners’ capital attributable to AllianceBernstein Unitholders 4,516,786 4,317,659 Non-controlling interests in consolidated entities 177,064 169,167 Total capital 4,693,850 4,486,826 Total liabilities and capital $ 7,613,019 $ 8,503,459 See Accompanying Notes to Condensed Consolidated Financial Statements. 1 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Income (in thousands, except per unit amounts) (unaudited) Three Months Ended September 30, Nine Months Ended September 30, 2009 2008 2009 2008 Revenues: Investment advisory and services fees $ 484,098 $ 713,229 $ 1,377,170 $ 2,325,098 Distribution revenues 73,779 96,711 196,437 313,948 Institutional research services 109,321 124,854 325,830 353,594 Dividend and interest income 4,966 18,937 19,344 71,251 Investment gains (losses) 106,680 (131,920 ) 130,727 (187,094 ) Other revenues 27,946 28,230 79,418 89,697 Total revenues 806,790 850,041 2,128,926 2,966,494 Less: Interest expense 776 9,050 3,908 32,857 Net revenues 806,014 840,991 2,125,018 2,933,637 Expenses: Employee compensation and benefits 335,898 328,614 974,662 1,190,484 Promotion and servicing: Distribution plan payments 55,155 69,994 146,382 227,885 Amortization of deferred sales commissions 13,362 19,324 42,103 61,861 Other 42,059 50,013 125,417 164,653 General and administrative 130,142 114,333 427,582 407,326 Interest on borrowings 491 2,117 2,130 11,933 Amortization of intangible assets 5,437 5,179 16,170 15,537 Total expenses 582,544 589,574 1,734,446 2,079,679 Operating income 223,470 251,417 390,572 853,958 Non-operating income 16,869 4,921 29,105 13,264 Income before income taxes 240,339 256,338 419,677 867,222 Income taxes 13,844 27,258 32,076 88,294 Net income 226,495 229,080 387,601 778,928 Net income in consolidated entities attributable to non-controlling interests (27,154 ) (9,551 ) (23,114 ) (31,667 ) Net income attributable to AllianceBernstein Unitholders $ 199,341 $ 219,529 $ 364,487 $ 747,261 Net income per AllianceBernstein Unit: Basic $ 0.74 $ 0.83 $ 1.36 $ 2.84 Diluted $ 0.74 $ 0.83 $ 1.36 $ 2.83 See Accompanying Notes to Condensed Consolidated Financial Statements. 2 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net income $ 387,601 $ 778,928 Adjustments to reconcile net income to net cash provided by operating activities: Amortization of deferred sales commissions 42,103 61,861 Amortization of non-cash deferred compensation 51,838 47,265 Depreciation and other amortization 63,047 75,511 Unrealized (gains) losses on deferred compensation related investments (162,781 ) 194,296 Other, net (22,573 ) (5,783 ) Changes in assets and liabilities: Decrease in segregated cash and securities 1,298,303 79,923 (Increase) decrease in receivables (42,660 ) 34,328 (Increase) in investments (28,672 ) (235,193 ) (Increase) in deferred sales commissions (25,589 ) (20,193 ) (Increase) in other assets (15,053 ) (44,628 ) (Decrease) in payables (1,174,793 ) (299,001 ) (Decrease) in accounts payable and accrued expenses (11,133 ) (29,798 ) Increase in accrued compensation and benefits 215,385 236,677 Net cash provided by operating activities 575,023 874,193 Cash flows from investing activities: Purchases of investments (10,439 ) (22,213 ) Proceeds from sales of investments 4,380 32,778 Additions to furniture, equipment and leasehold improvements (43,542 ) (61,241 ) Net cash used in investing activities (49,601 ) (50,676 ) Cash flows from financing activities: Repayment of commercial paper, net (258,718 ) (475,443 ) Proceeds from bank loans, net 25,000 693,000 (Decrease) increase in overdrafts payable (26,424 ) 45,123 Distributions to General Partner and unitholders (265,699 ) (835,137 ) Distributions to Joint Venture Partners — (10,387 ) (Distributions to) contributions from non-controlling interests to fund consolidated venture capital fund activities (19,369 ) 25,311 Capital contributions from General Partner 2,751 2,583 Additional investment by Holding with proceeds from exercise of compensatory options to buy Holding Units — 13,353 Purchases of Holding Units to fund deferred compensation plans, net of issuances (232 ) (3,202 ) Other 154 — Net cash used in financing activities (542,537 ) (544,799 ) Effect of exchange rate changes on cash and cash equivalents 35,525 (30,147 ) Net increase in cash and cash equivalents 18,410 248,571 Cash and cash equivalents as of beginning of period 552,577 576,416 Cash and cash equivalents as of end of period $ 570,987 $ 824,987 See Accompanying Notes to Condensed Consolidated Financial Statements. 3 ALLIANCEBERNSTEIN L.P. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements September 30, 2009 (unaudited) The words “we” and “our” refer collectively to AllianceBernstein Holding L.P. (“Holding”) and AllianceBernstein L.P. and its subsidiaries (“AllianceBernstein”), or to their officers and employees. Similarly, the word “company” refers to both Holding and AllianceBernstein. Where the context requires distinguishing between Holding and AllianceBernstein, we identify which of them is being discussed. Cross-references are in italics. These statements should be read in conjunction with AllianceBernstein’s audited consolidated financial statements included in AllianceBernstein’s Form10-K for the year ended December31, 2008. 1. Business Description and Organization AllianceBernstein provides research, diversified investment management and related services globally to a broad range of clients. Our principal services include: • Institutional Investment Services – servicing our institutional clients, including unaffiliated corporate and public employee pension funds, endowment funds, domestic and foreign institutions and governments, and affiliates such as AXA and certain of its insurance company subsidiaries, by means of separately managed accounts, sub-advisory relationships, structured products, collective investment trusts, mutual funds, hedge funds and other investment vehicles. • Retail Services – servicing our individual clients, primarily by means of retail mutual funds sponsored by AllianceBernstein or an affiliated company, sub-advisory relationships with mutual funds sponsored by third parties, separately managed account programs sponsored by financial intermediaries worldwide and other investment vehicles. • Private Client Services – servicing our private clients, including high-net-worth individuals, trusts and estates, charitable foundations, partnerships, private and family corporations, and other entities, by means of separately managed accounts, hedge funds, mutual funds and other investment vehicles. • Institutional Research Services – servicing our institutional clients seeking independent research, portfolio strategy and brokerage-related services. We also provide distribution, shareholder servicing and administrative services to the mutual funds we sponsor. We provide a broad range of services with expertise in: • Value equities, generally targeting stocks that are out of favor and that may trade at bargain prices; • Growth equities, generally targeting stocks with under-appreciated growth potential; • Fixed income securities, including both taxable and tax-exempt securities; • Blend strategies, combining style-pure investment components with systematic rebalancing; • Passive management, including both index and enhanced index strategies; • Alternative investments, such as hedge funds, currency management strategies and venture capital; and • Asset allocation, by which we offer specifically-tailored investment solutions for our clients (e.g., customized target-date fund retirement services for institutional defined contribution plan clients). We manage these services using various investment disciplines, including market capitalization (e.g., large-, mid- and small-cap equities), term (e.g., long-, intermediate- and short-duration debt securities), and geographic location (e.g., U.S., international, global and emerging markets), as well as local and regional disciplines in major markets around the world. Recently, we were selected by the U.S. Treasury Department as one of only three firms to manage its portfolio of assets issued by banks and other institutions taking part in the Capital Purchase Program of the Troubled Assets Relief Program. In addition, we were selected by the U.S. Treasury Department as one of nine pre-qualified fund managers under the Public-Private Investment Program. 4 Our independent research is the foundation of our business.Our research disciplines include fundamental research, quantitative research, economic research and currency forecasting capabilities.In addition,we have created several specialized research units, including one unit that examines global strategic changes that can affect multiple industries and geographies, and another dedicated to identifying potentially successful innovations within private early-stage growth companies. As of September 30, 2009, AXA, a société anonyme organized under the laws of France and the holding company for an international group of insurance and related financial services companies, through certain of its subsidiaries (“AXA and its subsidiaries”) owned approximately 1.6% of the issued and outstanding units representing assignments of beneficial ownership of limited partnership interests in Holding (“Holding Units”). As of September 30, 2009, the ownership structure of AllianceBernstein, expressed as a percentage of general and limited partnership interests, was as follows: AXA and its subsidiaries 63.5 % Holding 34.5 Unaffiliated holders 2.0 100.0 % AllianceBernstein Corporation (an indirect wholly-owned subsidiary of AXA, “General Partner”) is the general partner of both Holding and AllianceBernstein. AllianceBernstein Corporation owns 100,000 general partnership units in Holding and a 1% general partnership interest in AllianceBernstein. Including both the general partnership and limited partnership interests in Holding and AllianceBernstein, AXA and its subsidiaries had an approximate 64.1% economic interest in AllianceBernstein as of September 30, 2009. 2. Summary of Significant Accounting Policies Basis of Presentation The interim condensed consolidated financial statements of AllianceBernstein included herein have been prepared in accordance with the instructions to Form10-Q pursuant to the rulesand regulations of the U.S. Securities and Exchange Commission (“SEC”). In the opinion of management, all adjustments, consisting only of normal recurring adjustments, necessary for a fair statement of the interim results, have been made. The preparation of the condensed consolidated financial statements requires management to make certain estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the interim reporting periods. Actual results could differ from those estimates. The December 31,2008 condensed consolidated statement of financial condition was derived from audited financial statements but does not include all disclosures required by accounting principles generally accepted in the United States of America. Principles of Consolidation The condensed consolidated financial statements include AllianceBernstein and its majority-owned and/or controlled subsidiaries. All significant inter-company transactions and balances among the consolidated entities have been eliminated. Subsequent Events We evaluated subsequent events through October 29, 2009, the date the financial statements were issued. FASB Codification For annual and interim periods ending after September 15, 2009, the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (the “Codification”) became the single authoritative source of generally accepted accounting principles (“GAAP”) in the United States. Reclassifications and Revisions Effective January 1, 2009, we adopted amended accounting principles related to non-controlling interests in consolidated financial statements. The objective of this amendment is to improve the relevance, comparability and transparency of the financial information that a reporting entity provides in its consolidated financial statements by establishing accounting and reporting standards for the non-controlling interest in a subsidiary. The disclosure provisions of the amendment require retrospective application for all periods presented. As a result, certain prior period amounts have been reclassified to conform to the current year presentation. These include:(i) net (income) loss in consolidated entities attributable to non-controlling interests, previously included within general and administrative expenses, currently shown separately in the condensed consolidated statements of income, (ii) non-controlling interests in consolidated entities previously included in liabilities, currently shown as a component of total capital in the condensed consolidated statements of financial condition, and (iii) change in non-controlling interests in consolidated entities previously included within cash provided by operating activities, currently included in net cash used in financing activities in the condensed consolidated statements of cash flows. 5 Cash Distributions AllianceBernstein is required to distribute all of its Available Cash Flow, as defined in the Amended and Restated Agreement of Limited Partnership of AllianceBernstein (“AllianceBernstein Partnership Agreement”), to its unitholders and to the General Partner. Available Cash Flow can be summarized as the cash flow received by AllianceBernstein from operations minus such amounts as the General Partner determines, in its sole discretion, should be retained by AllianceBernstein for use in its business. The General Partner computes cash flow received from operations by determining the sum of: • net cash provided by operating activities of AllianceBernstein, • proceeds from borrowings and from sales or other dispositions of assets in the ordinary course of business, and • income from investments in marketable securities, liquid investments and other financial instruments that are acquired for investment purposes and that have a value that may be readily established, and then subtracting from this amount the sum of: • payments in respect of the principal of borrowings, and • amounts expended for the purchase of assets in the ordinary course of business. On
